Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 31-65 are pending in the current application.
2.	This application is a DIV of 16/474,245 06/27/2019 PAT 11345662, 16/474,245 is a 371 of PCT/EP2017/084602 12/27/2017, FOREIGN APPLICATIONS EP 16207137.7 12/28/2016.
Objections
3.	Claim 55 is objected to for having three periods.  Appropriate correction is required. 
	Claim 51 is objected to from misspelling sulfonamide as “sulfonamie” in the first compound named. Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 55 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 55 is written in non-standard English with 3 periods, various supporting clauses, whose connection to the remainder of the claim terms is obscure, and a large number of “and” and “or” statements.  Regarding the phrase "such as", this renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Regarding the phrase "including", this renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention or merely exemplary.  See MPEP § 2173.05(d).  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 31-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being reasonably enabling for treating multiple sclerosis and stroke, does not reasonably provide enablement for preventing any myelination disorder, disorder or syndrome associated with brain tissue damage, cardiovascular disease, psychiatric disorders, and all neurodegenerative diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
According to the specification, the compounds of the instant claims are antagonists of GPR17 to varying degrees as shown by the functional assays for calcium mobilization and cAMP release disclosed on pages 429-435.  One example compound has an effect on rat oligodendrocyte myelination as shown by the assay on page 437.  Another compound, Example I-228, was used in the cuprizone mouse model of toxic demyelination which has been used to model multiple sclerosis on page 438 ff.  
The specification discusses some background on GPR17 “modulators” on pages 4-5. Reference is made to a number of publications, some of which will be discussed below.  According to the specification: 
[T]here is strong evidence that GPR17 is involved in myelination processes and that negative GPR17 modulators (antagonists or inverse agonists) can be valuable drugs for the treatment or alleviation of myelination disorders such as multiple sclerosis or spinal cord injury (Chen et al, Nature neuroscience 2009, 12(11):1398-406; Ceruti et al; Brain: a journal of neurology 2009 132(Pt 8):2206-18; Hennen et al, Sci Signal, 6, 2013, 298; Simon et al J Biol Chem 291, 2016, 705; Fumagalli et al, Neuropharmacology 104, 2016, 82). Activation of GPR17 has been shown to inhibit oligodendrocyte precursor cells (OPCs) maturation thus preventing effective myelination (Simon et al, supra). The identification of potent and selective GPR17 antagonists or inverse agonists would thus be of significant relevance in the treatment of myelination disorders.

	Based upon Dziedzic “The GPR17 Receptor—A Promising Goal for Therapy and a Potential Marker of the Neurodegenerative Process in Multiple Sclerosis” Int. J. Mol. Sci. 2020, 21, 1852 it may be possible to treat MS through modulation of this receptor but it is not exactly clear how: 
However, the molecular processes leading to axonal and neuronal injury in MS are not understood. GPR17 nucleotide receptors could be an important element in our understanding of the molecular mechanisms underlying the demyelinating processes in MS. GPR17 can play a dual role, differing in the time and place of its occurrence in various types of cells. According to the latest reports, GPR17 receptors play a role in both the demyelination and remyelination occurring in CNS. Receptors can contribute to the death of neurons present inside the inflammatory focus, as well as causing local nerve tissue repair. GPR17 receptors are also an ideal marker of oligodendrocyte development, while uracil and CysLT nucleotides have been recognized as the main factors regulating the development of OPCs. These receptors could be the focal point for future therapies designed to accelerate the regeneration of nerve cells and thwart the demyelination process.

Aspects of GPR17 pathophysiology are still obscure and no causal relationship between GPR17 expression and myelination in vivo has been established. “Thus, GPR17 plays a complex role in regulation of oligodendrocyte differentiation and maturation. OPCs are present in demyelinating lesions of multiple sclerosis (MS), where GRP17 expression is upregulated substantially but they fail to differentiate into mature oligodendrocytes (1,10). It remains unknown whether an enhanced expression of GPR17 is beneficial or detrimental for OPC differentiation, maturation, and myelination in adult human brain diseases.” (Satoh “Expression of GPR17, a regulator of oligodendrocyte differentiation and maturation, in Nasu-Hakola disease brains” Intractable & Rare Diseases Research. 2017; 6(1):50-54.)
According to a Parravicini “Development of the first in vivo GPR17 ligand through an iterative drug discovery pipeline: A novel disease-modifying strategy for multiple sclerosis” . PLoS ONE 2020, 15(4): e0231483 “[W]e postulate that, in chronic diseases such as MS, GPR17 agonists may promote oligodendrocyte maturation and foster myelination, by promoting its signalling and the consequent receptor downregulation [24,25]” “The present data confirm the effectiveness of our drug discovery pipeline in the identification of novel and selective GPR17 modulators, and show, for the first time, that a selective GPR17 agonist can effectively alter disease development in vivo.”  This is the opposite effect of the claimed compounds.
In a rat neonatal model of ischemic periventricular leukomalacia (PVL), a common cerebral white matter injury, the GPR17 agonist UDP-glucose (not an antagonist), significantly contributed to myelin sheaths recovery and improved motor functions, learning and coordination in PVL pups (Mao “Periventricular leukomalacia long-term prognosis may be improved by treatment with UDP-glucose, GDNF, and memantine in neonatal rats.”  Brain Res 2012, 1486:112–120; See also Li “TREATMENT WITH UDP-GLUCOSE, GDNF, AND MEMANTINE PROMOTES SVZ AND WHITE MATTER SELF-REPAIR BY ENDOGENOUS GLIAL PROGENITOR CELLS IN NEONATAL RATS WITH ISCHEMIC PVL” Neuroscience 284 (2015) 444–458.)
There are several causes of myelin destruction, including immunological action, chemicals and infections and myelination and demyelination in central nervous system (CNS) is distinct from that in the peripheral nervous system.  In the CNS remyelination is carried out by oligodendrocytes, however in the PNS, this process is mediated by Schwann cells. Chen “The oligodendrocyte-specific G protein–coupled receptor GPR17 is a cell-intrinsic timer of myelination.” Nature Neuroscience, November 2009, 12 (11) 1398 who looked at GPR17 overexpression in transgenic mice notes, “In contrast with the widespread CNS myelination deficiency, myelinogenesis appeared normal in the peripheral nervous system, including the sciatic nerve (data not shown), suggesting that the myelination defects caused by Gpr17 over expression are specific to the CNS.”  The instant claims are drawn to a large number of conditions that involve peripheral demyelination.  Mylein is not the same in the CNS and PNS and is composed of different proteins. (Patzig “Quantitative and integrative proteome analysis of peripheral nerve myelin identifies novel myelin proteins and candidate neuropathy loci. J. Neurosci. 2011 31, 369–16; Jahn  “Myelin proteomics: molecular anatomy of an insulating sheath.” Mol. Neurobiol. 2009, 40, 55–72.)
Charcot-Marie-Tooth disease (CMT) is an umbrella term for a range of certain inherited genetic conditions that affect the peripheral nervous system. The causes and various types of CMT include: CMT Type 1A – a duplicated gene on chromosome 17, CMT Type 1B – a genetic change on chromosome 1, CMT Type 1C – a genetic change on chromosome 16, CMT Type X-linked – a genetic change on the X chromosome, CMT Type 2A – a genetic change on chromosome 1, CMT Type 2B – a genetic change on chromosome 3, CMT Type 2C – a genetic change on chromosome 12, CMT Type 2D – a genetic change on chromosome 7.  (See  Stavrou, “Genetic mechanisms of peripheral  nerve disease.” Neuroscience Letters, 2021, 742, 135357  for a discussion of the “plethora of underlying molecular mechanisms”).  The proteins that make up mylein in some forms of the disease, like myelin protein 0, perlaxin and others are defective resulting in discompaction, misfolded and unfolded proteins.  Therefore, even if GPR17, which seems to have little role in the PNS could effect remyelination, the myelin formed would still suffer from the same errors in protein sequence since nothing would change that. Similar remarks could be made for 18q deletion syndrome and the large number of diseases of peripheral demyelination.
With regard to rabies induced demyelination, this is a well documented clinical feature of paralytic rabies,  Mitrabhakdi “Difference in neuropathogenetic mechanisms in human furious and paralytic rabies” Journal of the Neurological Sciences 238 (2005) 3 – 10. “The site of neural involvement responsible for clinical weakness in paralytic rabies remains unknown. Segmental demyelination of peripheral nerve with or without axonal degeneration has been previously reported in postmortem studies of paralytic rabies [19].”  According to Liu	“G protein-coupled receptor 17 restricts rabies virus replication via BAK-mediated apoptosis” Veterinary Microbiology 265 (2022) 109326, the activation not inhibition of GPR17 led to treatments of rabid patients, “Here, we found that upregulation or activation of GPR17 can reduce the virus titer; conversely, the inactivation or silence of GPR17 led to increased RABV replication in N2a cells.” (abstract) “In this study, we found that GPR17 could inhibit RABV replication in N2a cells. In a mouse model, overexpression of GPR17 attenuated the pathogenicity of RABV. Furthermore, we demonstrated that the antiviral effect of GPR17 was mediated by neuronal apoptosis-induced host cell death. In general, our findings reveal that GPR17 may be a potential therapeutic target for rabies.” [ibid. Page 2] “In the present study, we found that UDP-glucose can inhibit RABV replication in vitro UDP-glucose might be an attractive candidate to treat rabies and we will test this in our future study.” [ibid. Page 10].  The antagonists increased the levels of the virus, “We subsequently knocked down GPR17 in N2a cells using siRNA (Fig. 1D), and inhibition of GPR17 in N2a cells led to increased virus titer and elevated RABV-N levels (Fig. 1E, F).”  It makes no sense to give the demyelinated rabid patient a compound that would increase viral load.
The claims are not drawn solely to the treatment of disease associated with GPR17 and make a false link between this activity and a large number of diseases that do not feature demyelination as causative feature including amyotrophic lateral sclerosis (ALS), Alzheimer’s disease (AD), multiple system atrophy, Parkinson’s Disease, spinocerebellar ataxia (SCA) and Huntington Disease, psychiatric disorders such as schizophrenia and bipolar disorder. Multiple system atrophy (MSA) is a sporadic adult-onset progressive neurodegenerative disorder that presents with severe autonomic failure and parkinsonism that is poorly responsive to levodopa (MSA-P or parkinsonian variant) or with cerebellar ataxia defined by gait ataxia with cerebellar dysarthria, limb ataxia or oculomotor dysfunction (MSA-C or cerebellar variant). The unifying neuropathological feature of all MSA variants is the presence of glial cytoplasmic inclusions in oligodendroglial cells at autopsy which stain positive for α-synuclein. Patients with MSA have widespread CNS degeneration that encompasses the basal ganglia, the brain stem, the cerebellum and the intermediolateral cell columns of the spinal cord. The cause of MSA is unknown, no definitive risk factors have been identified, and there is no cure or effective treatment. Huntington’s disease is generally thought to be caused by the protein huntingtin. Structural abnormalities are found in the brains of schizophrenics. They affect preferentially medial temporal lobe structures (the parahippocampal gyrus, the hippocampus and the amygdala) and are found in all subtypes of schizophrenia. In Parkinson’s disease within the striatal circuit, the dorsal striatum, external and internal pallidum, subthalamic nucleus, and ventrolateral thalamus begin to myelinate prenatally. As a result, they are exceptionally well myelinated in the adult human brain. With the exception of the substantia nigra and pedunculopontine nucleus (whose axons are thin and poorly myelinated), the projection neurons of the pallidum, subthalamic nucleus, and thalamic relay nuclei are resistant to the Parkinson’s related pathologic process. The same applies to cerebellar circuit centers. They myelinate early and seldom become involved – and, if at all, during stages 5 and 6.  It is not clear how GPR17 antagonism would benefit these patients.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
6.	Claims 31-65 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 54-55 of copending Application No. 17/568,824. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the claims of the ‘824 application are drawn to the same method with the same compounds.  Claim 55 is drawn to treating MS.  While claims 31-34 are somewhat broader, the instant claim 35 on page 10 has the Formula III of claim 54 vis-à-vis claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID K O'DELL/            Primary Examiner, Art Unit 1625